Title: From George Washington to Henry Lee, 14 February 1789
From: Washington, George
To: Lee, Henry



Dear Sir,
Mount Vernon February 14th 1789

I shall pass through Alexandria Monday on my way to George Town—and thence to the Great and Seneca Falls—And shall bring with me the Plats and Pattents for the Land on Rough Creek in Kentucke; in order to receive a Conveyance in the usual and accustomed mode or to return them to you. With my usual esteem and regard—I am Dear Sir Yr Obedt & Affecte Sert

Go: Washington

